Simmons, C. J.
This being ,an application by a taxpayer and property-holder to restrain a railroad conipany and a manufacturing corporation from building a spur-track of the railroad across a public street in a town, and a preponderance of the evidence showing that the place to be crossed is a public street and that running a locomotive and train thereon will be a nuisance to the plaintiff and will inflict special damage on her property, and there being no express legislative authority for building the spur-track across the street, and no evidence on the minutes of the town council to show its assent to the building of the track, the judge did not abuse his discretion in granting a temporary injunction.

Judgment affirmed,.


All the Justices concurring, except Lumpkin, P. J., absent.